DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.
Claims 36 and 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2020.
Claims 35, 37 and 43-49 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 37 and 43-49 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0018341 A1).
Wang teaches a method of therapeutic treatment of a living patient believed to have Alzheimer’s disease (AD) comprising the step of: treating the patient by administration of a therapeutic composition containing a FLNA-binding effective amount of a compound of Series C-1 that binds to the FLNA peptide of SEQ ID NO: 1, or a pharmaceutically acceptable salt of that compound (see [0039]-[0044]), as in the instant claims. Wang teaches that such a compound can be the elected species of C0138M (see p.95, [0597]). Therefore, Wang teaches all the required limitations of claims 35, 37, 43, 44 and 49. Wang teaches that administration is carried out at a plurality of times, including multiple times daily (see [0462]), thus meeting the limitations of claims 45-47. Wang teaches that the compound is present as dissolved or dispersed in a pharmaceutically acceptable carrier (see [0464]-[0465]), thus meeting the limitations of claim 48. Note that the limitation in claim 35, i.e. "wherein a treatment providing an improvement can be determined by comparing..." is a non-active method step, and is thus not controlling for patentability. Wang teaches the required active method steps of the instant claims. 

Response to Arguments
Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive. Applicant asserts that a renewed Petition under 37 CFR 1.78(c), to accept an unintentionally delayed claim for the benefit of a prior-filed provisional application has been filed. Applicant asserts that the present application is entitled to a priority date of July 13, 2012 (the filing date of U.S. Provisional Application No. 61/671,445) and this is the same priority date as Wang (which claims priority to U.S. Provisional Application No. 61/671,235, also filed on July 13, 2012).  Accordingly, applicant asserts that Wang is not prior art.
This is not found persuasive since applicant has not perfected priority in the application. See the Petition decision dated 28 February 2022, which states: 
“The renewed petition is accompanied by an application data sheet (ADS) listing these benefit claims; however, the ADS has not been updated in accordance with 37 CFR 1.76(c) as required (specifically, the benefit claims that applicant seeks to add herein have not been identified with underling). Moreover, as discussed in the previous decision, application number 15/167,370 does not include a corresponding benefit claim directed to application number 61/789,180, as required before a benefit claim directed to application number 61/789,180 through application number 15/167,370 can be added to the present application. The present renewed petition notes that applicant has filed a petition in application number 15/167,370 to add the corresponding benefit claim; however such petition was dismissed in a decision mailed on January 19, 2022. As previously indicated, before the benefit claims can be entered, intermediate application number 15/167,370 (now U.S. Patent No. 10222368) must be effectively corrected to include an appropriate reference to provisional application number 61/789,180. In addition, any renewed petition filed herein must be accompanied by a revised ADS properly updated in compliance with 37 CFR 1.76(c). In view of the above, item (i) above remains unsatisfied on the present record.” Emphasis added. 

Until the priority of the instant application is perfected such that Wang is truly not prior art, the instant rejection is maintained. 

Conclusion
No claim is allowed.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
09 March 2022